DAVIDSON, Judge,
dissenting.
There is no valid statute of this state which says that it is a violation of the law to operate a motor vehicle in excess of thirty miles per hour over the public streets in the business and residential districts of the city of Houston, which was the charge against this appellant and for which he stands convicted.
Art. 827a, Vernon’s P. C., which attempts to make such an act unlawful is void and unenforceable for the reasons set out in my dissenting opinion in the case of Rowland v. State, No. 28,357, 311 S.W. 2d 831.
If the state was prosecuting this case under some ordinance of the city o'f Houston rather than the state law, such ordinance should have been both alleged and proven. Branch’s P. C., 2nd Edition, Vol. 1, Sec. 449, p. 452.
This conviction rests upon a void statute of this state.
I respectfully dissent to the affirmance of this case.